Citation Nr: 1819610	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-41 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1991, including at least 90 consecutive days of active duty during a period of war.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's claims file lies with the Nashville, Tennessee RO.  

The Veteran and his mother testified at a videoconference hearing before a Veterans Law Judge (VLJ) in June 2011 and a transcript of the hearing has been associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board and the Veteran was afforded the opportunity for an additional hearing in January 2018; however, the Veteran did not respond to the Board's request within thirty days from the receipt of the letter.  As such, the Board will proceed with adjudication of his claim.  

This matter was previously remanded by the Board in November 2011 and April 2016 for additional development.  Notably, the Veteran has not thereafter authorized VA to obtain outstanding private treatment records, he has not provided requested income and employment information, and while he appeared for an August 2016 general medical examination, he failed to appear for a VA eye examination that same month without good cause.  See 38 C.F.R. § 3.655 (2017).  Given the above, the Board finds that there has been substantial compliance with prior remand directives, and the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran had active service for more than 90 days during a period of war.  

2.  The Veteran is under 65 years of age.  

3.  The Veteran is not shown to be permanently and totally disabled from nonservice-connected disabilities.  

4.  The Veteran has failed to provide requested information concerning his income and employment needed to determine his eligibility to receive VA pension benefits.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  To the extent that the December 2017 brief submitted by the Veteran's representative asserts that remand is warranted because their review of the claims file was unable to locate a supplemental statement of the case (SSOC) in accordance with the April 2016 Board remand, the Board finds the assertion without merit; in fact, a September 2016 SSOC was issued following the development directed by the Board in April 2016, and it was sent to the Veteran and his representative.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Nonservice-Connected Pension  

The Veteran claims entitlement to nonservice-connected VA pension benefits.  Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C. § 1521(j) (2012) because of a disability, or to survivors of such veterans.  38 U.S.C. § 1541(a) (2012); 38 C.F.R. § 3.3(b)(4) (2017).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274 (2017), and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23 (2017).  See 38 U.S.C. §§ 1502, 1521(j) (2012); 38 C.F.R. § 3.3(a).  As the Veteran was born in January 1968, he is under 65 years of age and the pension provisions of 38 U.S.C. § 1513 (2012) do not apply.  

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a).  The Veteran meets the service requirements of the statute and regulation because he had active service for ninety days or more during a period of war.  See 38 U.S.C. §§ 101(11), 1521(j); 38 C.F.R. §§3.2, 3.3(a)(3).  

In his November 2008 pension application, the Veteran stated that he lost the vision in his right eye in an August 1995 stabbing, and this prevented him from doing certain jobs and seeking better employment.  He reported current employment since May 2007 as a dock loader with Vickers Distribution, including annual income of $22,000.  In February 2009, the Veteran reported that he was still employed at Vickers Distribution, with wages of $14,000 during the last 12 months; he reported no lost time from employment due to disability.  

The Veteran's primary disabilities noted in the record include nonservice-connected right eye blindness, severe headaches, hypertension, status post collapsed lung, and depressive disorder.  The Veteran's sole service-connected disability is residuals of a right ankle fracture, currently rated as noncompensable from February 19, 2009.  

In October 2008, the Veteran was seen for an initial consultation with VA vocational rehabilitation.  He reported that he was interested in determining what VA benefits would help him in his situation as a visually-impaired veteran.  He was provided with assistance in identifying vocational preferences, employment goals and opportunities, and encouraged to apply for VA benefits.  Thereafter, the Veteran received intermittent assistance from vocational rehabilitation staff with completing paperwork for VA benefits, including his application for nonservice-connected pension, on a walk-in basis; however, the record does not indicate that he ever participated in a formal vocational rehabilitation program.  

At the June 2011 videoconference hearing, the Veteran testified that he was no longer able to work as a result of his disabilities, in particular his right eye blindness; he stated that he last worked in October 2010.  

The Veteran was scheduled for relevant VA examinations to determine the functional impact of his disabilities in May 2013; however, he failed to appear for the examinations.  Subsequently, in accordance with the April 2016 Board remand directives, he was again afforded the opportunity to appear for relevant VA examinations.  

An August 2016 general medical examination revealed diagnoses of hypertension, tension type headaches, muscle cramps, and prior spontaneous pneumothorax; however, the examiner determined that these conditions resulted in no functional impact upon the Veteran's ability to work.  The Veteran reported that he had been incarcerated three times after active service, with intermittent warehouse employment.  Notably, he reported current employment at Technicolor warehouse loading DVDs on a spindle for packaging.  

Upon VA mental examination that same month, the Veteran reported past employment at a warehouse and for a trucking company when he was not in prison; he noted that he worked in a temporary position at Pacific Paper Company in early 2016, but was terminated from his position for "not meeting job standards."  He reported current employment since April 2016 at Technicolor since April, 2016, without difficulties performing his job duties.  Following psychiatric examination, the VA examiner diagnosed unspecified depressive disorder and alcohol use disorder, which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Finally, the Veteran failed to report for an August 2016 eye examination; although he later contacted VA to report that he overslept and that he was willing to attend another examination, the Board finds that he has not demonstrated good cause for his failure to appear for the eye examination.  See 38 C.F.R. § 3.655.  

The Board finds that the objective medical evidence of record, including as discussed above, does not document that the Veteran has been precluded from obtaining substantially gainful employment as the result of permanent and total disability.  

Moreover, except as otherwise provided by law, the claimant has the responsibility to present and support a claim for Veterans benefits, including nonservice-connected pension benefits.  38 U.S.C. § 5107(a) (2012).  In June 2016, VA requested that the Veteran complete and submit VA Form 21-0517, Improved Pension Eligibility Verification Reports, and VA Form 21-8416, Medical Expense Reports, for the years during the pendency of his claim for nonservice-connected pension benefits; he was also asked to provide information about his employment and incarceration, as well as any relevant medical evidence showing that he was permanently and totally disabled.  Significantly, the Veteran did not respond to such requests and has not provided the requested information at any time thereafter.  As such, the available evidence remains insufficient to establish his eligibility for nonservice-connected pension.  

Therefore, the preponderance of evidence is against the Veteran's claim of entitlement to nonservice-connected pension benefits.  Moreover, the Veteran's claim is denied, as he has not provided requested information necessary to determine his eligibility for nonservice-connected pension.  As such, there is no reasonable doubt to be resolved and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to nonservice-connected pension benefits is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


